DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action has been issued in response to the amendment filed on April 27, 2021. 
	Claims 1-10 and 12-20 are pending. 
	Applicant’s arguments have been carefully and respectfully considered. Rejections have been maintained where arguments were not persuasive. Also, new rejections based on the amended claims have been set forth. Accordingly, claims 1-10 and 12-20 are rejected, and this action is made FINAL, as necessitated by amendment. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 19-20 have been considered but are moot because the new ground of rejection, based on newly added reference  Rosene et al. (2020/0262307), does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
	The amendments to claims 1-10, 12-13 and 15-20 overcome the previous 112 rejections. The 112 rejections of claims 1-10, 12-13 and 15-20 have been withdrawn. 

Claim Objections
Claims 1 and 19-20 are objected to because of the following informalities:  Claim 1, Line 25; Claim, 19, Line 26; and Claim 20, Line 25 recite the limitation “inputs relate to”. This appears to be a typo.
 For the purpose of examination the limitation is interpreted as reciting: inputs related to. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 9, 12-14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer et al. (2020/0317084) and Rosene et al. (2020/0262307).
Claims 1 and 20: Schaffer teaches a computerized system for matching a plurality of electrically powered vehicles (102) to a plurality of available mobile chargers (104) (Fig.1), the system comprising: a computerized server device (130), programmed to: monitor optimization inputs related to the plurality of available mobile chargers (104) (Par.55); monitor optimization inputs related to the plurality of electrically powered vehicles (102) operated by a plurality of customers (Par.54); determine a lowest-cost-based ranked listing of matched charger(104) and vehicle (102) pairings, each of the matched charger and vehicle pairings including one of the plurality of available mobile chargers and one of the plurality of electrically powered vehicles, for each of the plurality of customers based upon the optimization inputs related to the plurality of available mobile chargers (104) and the optimization inputs related to plurality of the electrically powered vehicles (102) (Par.75, Ranking based on cost of the battery charge (7).) (Par.77) (Fig.6, 612); present the ranked listing of matched charger(104) and vehicle (102) pairings for each of the plurality of customers to each of the customers (Par.77) (Fig.6, 614); monitor selection by each of the plurality of customers of one of the matched charger and vehicle pairings to identify from the plurality of available mobile chargers a desired charger (104) for the customer (Par.77) (Fig.6, 616); and direct each of the plurality of customers to the desired charger(104) for the customer (Par.52 and 55).  
Schaffer does not explicitly teach after the selection, scheduling each of the plurality of electrically powered vehicles to charge at the desired charger for the customer based upon the monitored selection by each of the plurality of customers, the 
Rosene teaches after a selection of a desired charger (176) (Fig.1) by each of a plurality of customers (users) (Par.33), scheduling each of a plurality of electrically powered vehicles (102) to charge at the desired charger (176) for the customer (user) based upon the monitored selection by each of the plurality of customers (Par.34), optimization inputs related to a plurality of available chargers (Par.35, Charging power/capability) (Par.37, Charger availability) and optimization inputs of the plurality of electrically powered vehicles (Par.35, SOC and departure time).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Rosene in the system of Schaffer to have had scheduled the charging for each of a plurality of electrically powered vehicles effectively when the charging infrastructure is limited as compared to the number of electrically powered vehicles (Par.2-3).
Claim 3: Schaffer and Rosene teach the limitations of claim 1 as disclosed above. Schaffer teaches the computerized server device (130) programmed to determine the lowest-cost-based ranked listing of matched charger(104) and electrically powered vehicle (102) pairings for each of the plurality of customers based upon the optimization inputs related to the plurality of available mobile chargers comprises the computerized server device (130) programmed to determine the lowest-cost-based ranked listing based upon one of the optimization inputs related to the plurality of available mobile chargers (104) selected from one of geographic locations of the 
Claim 4: Schaffer and Rosene teach the limitations of claim 1 as disclosed above. Schaffer teaches the computerized server device (130) programmed to determine the lowest-cost-based ranked listing of matched charger(104) and electrically powered vehicle (102) pairings for each of the plurality of customers based upon the optimization inputs related to the plurality of available mobile chargers (104) comprises the computerized server device (130) programmed to determine the lowest-cost-based ranked listing based upon one of the optimization inputs related to the plurality of available mobile chargers (104) selected from one of a cost determination for each of the plurality of available mobile chargers (104) (Par.75 and 77).  
Claim 6: Schaffer and Rosene teach the limitations of claim 1 as disclosed above. Schaffer teaches the computerized server device (130) programmed to determine the lowest-cost-based ranked listing of matched charger(104) and electrically powered vehicle (102) pairings for each of the plurality of customers based upon optimization inputs related to the plurality of electrically powered vehicles (102) operated by the plurality of customers comprises the computerized server device (130) programmed to determine the lowest-cost-based ranked listing based upon one of the optimization inputs related to the plurality of electrically powered vehicles (102) operated by the plurality of customers selected from a location of each of the plurality of electrically powered vehicles (102) relative each of the plurality of available mobile chargers (104) (Par.54-55, Current locations to determine a rendezvous location.).  
Claim 7: Schaffer and Rosene teach the limitations of claim 1 as disclosed above. Schaffer teaches the computerized server device (130) programmed to determine the lowest-cost-based ranked listing of matched charger(104) and electrically powered vehicle (102) pairings for each of the plurality of customers based upon optimization inputs related to the plurality of electrically powered vehicles (102) operated by the plurality of customers comprises the computerized server device (130) programmed to determine the lowest-cost-based ranked listing based upon one of the optimization inputs related to the plurality of electrically powered vehicles (102) operated by the plurality of customers selected from a planned trip information for each of the plurality of customers (Par.54), and minimum tolerable state of charge for each of the plurality of customers (Par.30, Battery charge level threshold.).  
Claim 9: Schaffer and Rosene teach the limitations of claim 1 as disclosed above. Schaffer teaches the computerized server device (130) programmed to determine the lowest-cost-based ranked listing of matched charger(104) and electrically powered vehicle (102) pairings for each of the plurality of customers comprises the computerized server device (130) programmed to minimize financial cost to the plurality of customers (Par.75, Cost of the battery charge.).  
Claims 12-13: Schaffer and Rosene teach the limitation of claim 1 as disclosed above. Schaffer does not explicitly teach the computerized server device programmed to schedule each of the plurality of electrically powered vehicles to charge at the desired charger for the customer based upon the optimization inputs related to the plurality of electrically powered vehicles includes scheduling each of the plurality of electrically powered vehicles to charge at the desired charger for the customer based upon 
Rosene teaches a computerized server device (178) (Par.36) (Fig.1) programmed to schedule each of a plurality of electrically powered vehicles (102) to charge at a desired charger (176) for the customer (user) based upon optimization inputs related to the plurality of electrically powered vehicles (102) includes scheduling each of the plurality of electrically powered vehicles (102) to charge at the desired charger (176) for the customer (user) based upon charging needs of each of the plurality of electrically powered vehicles (102) (Par.35, SOC); and each of a plurality of electrically powered vehicles (102) to charge at a desired charger (176) for the customer (user) based upon optimization inputs related to the plurality of electrically powered vehicles (102) includes scheduling each of the plurality of electrically powered vehicles (102) to charge at the desired charger (176) for the customer based upon urgency-related factors of each of the plurality of electrically powered vehicles (Par.35, Departure time.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Rosene in the system of Schaffer to 
Claims 14 and 16: Schaffer and Juhasz teach the limitation of claim 1 as disclosed above. Schaffer discloses the available mobile chargers (104) are fast chargers (Par.22).
Schaffer does not explicitly teach the computerized server device programmed to schedule each of the plurality of electrically powered vehicles to charge at the desired charger for the customer based upon the optimization inputs related to the plurality of electrically powered vehicles includes scheduling each of the plurality of electrically powered vehicles to charge at the desired charger for the customer based upon complying with fast charge requirements of one of the plurality of customers; the computerized server device programmed to schedule each of the plurality of electrically powered vehicles to charge at the desired charger for the customer based upon the optimization inputs related to the plurality of electrically powered vehicles includes scheduling each of the plurality of electrically powered vehicles to charge at the desired charger for the customer based upon complying with accelerated charge requirements of one of the plurality of customers.  
Rosene teaches a computerized server device (178) (Par.36) programmed to schedule each of a plurality of electrically powered vehicles (102) to charge at a desired charger (176) for a customer (user) based upon optimization inputs related to the plurality of electrically powered vehicles (102) includes scheduling each of the plurality of electrically powered vehicles (102) to charge at the desired charger (176) for the customer (user) based upon complying with fast charge requirements of one of the  (Par.39).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Rosene in the system of Schaffer to have had allowed customers to gain higher priority when a plurality of electrically powered vehicles are accessing the same charger (Par.39) thereby charging their electrically powered vehicles faster.
Claim 18: Schaffer and Rosene teach the limitations of claim 1 as disclosed above. Schaffer teaches the computerized server device (130) programmed to direct each of the plurality of customers to the desired charger(104) for the customer comprises the computerized server device (130) programmed to generate a map display showing a location of the desired charger(104) (Par.55 and 80).  

Claims 2, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer et al. (2020/0317084) and Rosene et al. (2020/0262307) as applied to claim 1 above, and further in view of Prosser (2012/0303397).
Claim 2: Schaffer and Rosene teach the limitations of claim 1 as disclosed above. Schaffer does not explicitly teach the computerized server device is further 
Prosser discloses computerized system for matching a plurality of electrically powered vehicles (EV) to a plurality of available mobile chargers (Rescue/Service vehicle) (Fig.12A), the system comprising: a computerized device programmed to: determine patterns of use of the available mobile chargers (Par.189, (5)); and direct the plurality of available mobile chargers to new locations based upon the determined patterns of use (Par.189, (5)).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Prosser in the system of Schaffer to have had minimized the time to respond to a vehicle by keeping available mobile chargers in areas of high incidence of electrically propelled vehicle charging events (Par.189, Lines 18-21).
Claim 8: Schaffer and Rosene teach the limitations of claim 1 as disclosed above. Schaffer does not explicitly teach the computerized server device programmed to determine the lowest-cost-based ranked listing of matched charger and electrically powered vehicle pairings for each of the plurality of customers comprises the computerized server device programmed to maximize fuel efficiency of the plurality of available mobile chargers.  
Prosser teaches a computerized system for matching a plurality of electrically powered vehicles (EV) to a plurality of available mobile chargers (Rescue/Service vehicle) (Fig.12A), the system comprising: a computerized device programmed to 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Prosser in the system of Schaffer to have had minimized the fuel consumed by the mobile chargers (Par.189, Lines 18-20) and minimize mobile chargers downtime time due to refueling (Par.189, Lines 26-27).
Claim 10: Schaffer and Rosene teach the limitations of claim 1 as disclosed above. Schaffer does not explicitly teach the computerized server device programmed to determine the lowest-cost-based ranked listing of matched charger and electrically powered vehicle pairings for each of the plurality of customers comprises the computerized server device programmed to minimize traffic congestion around the plurality of available mobile chargers.
Prosser teaches a computerized device programmed to determine a ranked listing of matched charger(Rescue vehicle) and electrically powered vehicle (EV) pairings for each of a plurality of customers comprises the computerized device programmed to minimize traffic congestion around the plurality of available mobile chargers (Rescue vehicle) (Par.215, Match availability based on traffic information.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Prosser in the system of Schaffer to have had optimized safety (Par.215) by reducing a user’s exposure to vehicle traffic (Par.152).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schaffer et al. (2020/0317084) and Rosene et al. (2020/0262307) as applied to claim 1 above, and further in view of Chaudhary et al. (2019/0160958).
Claim 5: Schaffer and Rosene teach the limitations of claim 1 as disclosed above. Schaffer does not explicitly teach the computerized server device programmed to determine the lowest-cost-based ranked listing of matched charger and electrically powered vehicle pairings for each of the plurality of customers based upon the optimization inputs related to the plurality of available mobile chargers comprises the computerized server device programmed to determine the lowest-cost-based ranked listing based upon one of the optimization inputs related to the plurality of available mobile chargers selected from one of an on/off state determination for each of the plurality of available mobile chargers, an off timer setting determination for each of the plurality of available mobile chargers, a temperature of each fuel cell stack determination for each of the plurality of available mobile chargers, a weather forecast determination for each of the plurality of available mobile chargers, a solar forecast determination for each of the plurality of available mobile chargers, and a predicted harvestable and rejectable energy available determination for each of the plurality of available mobile chargers.  
Chaudhary teaches a computerized device (10) (Fig.2) programmed to determine a ranked listing of matched available charger (S1-S5) and electrically powered vehicle (13) pairings for each of a plurality of customers based upon one optimization inputs related to a plurality of available chargers (S1-S5) selected from a weather forecast 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Chaudhary in the system of Schaffer to have had selected a charger to fulfill a charge request of a vehicle (Par.32-33) based on factors that could affect charger capacity such as the weather when the charger relies on solar power (Par.18).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer et al. (2020/0317084) and Rosene et al. (2020/0262307) as applied to claims 14 and 16 above, and further in view of Jordan, III et al. (2020/0001724).
Claims 15 and 17: Schaffer and Rosen teach the limitation of claims 14 and 16 as disclosed above. The combination of Schaffer and Rosen does not explicitly teach complying with the fast charge requirements includes balancing power at a plurality of charging tethers at one of the plurality of available mobile chargers; complying with the accelerated charge requirements includes balancing power at a plurality of charging tethers at one of the plurality of available mobile chargers. 
Jordan, III teaches a computerized device (62) programmed to balance power at a plurality of charging tethers (58) of an available charger (54) (Par.12-14 and 17) (Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Jordan, III in the combination of Schaffer and Rosen to have had transferred power to multiple vehicles simultaneously .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schaffer et al. (2020/0317084), Rosene et al. (2020/0262307) and Prosser (2012/0303397).
Claim 19:  A computerized system for matching a plurality of electrically powered vehicles to a plurality of available mobile chargers (Fig.1), the system comprising: a computerized server device (130), programmed to: monitor optimization inputs related to the plurality of available mobile chargers (104) (Par.55); monitor optimization inputs related to the plurality of electrically powered vehicles (102) operated by a plurality of customers (Par.54); determine a lowest-cost-based ranked listing of matched charger(104) and electrically powered vehicle (102) pairings for each of the plurality of customers based upon the optimization inputs related to the plurality of available mobile chargers and the optimization inputs related to plurality of the electrically powered vehicles (Par.75, Ranking based on cost of the battery charge (7).) (Par.77) (Fig.6, 612); present the ranked listing of matched charger(104) and electrically powered vehicle (102) pairings for each of the plurality of customers to each of the customers (Par.77) (Fig.6, 614); monitor selection by each of the plurality of customers of a desired charger(104) for the customer from the ranked listing (Par.77) (Fig.6, 616); and direct each of the plurality of customers to the desired charger(104) for the customer (Par.52 and 55).

Rosene discloses a computerized server device (178) (Par.36) (Fig.1) programmed to schedule wait line queues for each of a plurality of available mobile chargers (176) based upon a monitored selection by each of a plurality of customers (users) (Par.33), optimization inputs related to the plurality of available mobile chargers (Par.35, Charging power/capability) (Par.37, Charger availability) and optimization inputs of a plurality of electrically powered vehicles (Par.35, SOC and departure time).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Rosene in the system of Schaffer to have had scheduled the charging for each of a plurality of electrically powered vehicles effectively when the charging infrastructure is limited as compared to the number of electrically powered vehicles (Par.2-3).
Furthermore, Schaffer does not explicitly teach determine patterns of use of the available mobile chargers; and direct the plurality of available mobile chargers to new locations based upon the determined patterns of use.  
Prosser discloses computerized system for matching a plurality of electrically powered vehicles (EV) to a plurality of available mobile chargers (Rescue/Service vehicle) (Fig.12A), the system comprising: a computerized device programmed to: determine patterns of use of the available mobile chargers (Par.189, (5)); and direct the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Prosser in the system of Schaffer to have had minimized the time to respond to a vehicle by keeping available mobile chargers in areas of high incidence of electrically propelled vehicle charging events (Par.189, Lines 18-21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paul et al. (2012/0245750) discloses scheduling each of a plurality of electrically powered vehicles to charge at a desired charger based upon optimization inputs from the electrically powered vehicles and the desired charger (Par.19-21).
Juhasz (2014/0125279) teaches a computerized server device (160) programmed to schedule each of a plurality of electrically powered vehicles (140) to charge at a desired charger (110) for the customer (driver) based upon charging needs of each of the plurality of electrically powered vehicles (140) (Par.60, Current charge of the vehicle); and based upon urgency-related factors of each of the plurality of electrically powered vehicles (Par.84, Departure time.) (Par.85, Lowest charge.) 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        July 29, 2021